Citation Nr: 1015638	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  06-08 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for service-connected 
schizophrenic reaction, paranoid type, evaluated as 30 
percent disabling from April 30, 2004, to October 16, 2005, 
and as 50 percent disabling from October 17, 2005. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1972 to June 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which increased the Veteran's rating to 30 
percent, effective April 30, 2004.  Subsequently, the RO 
issued a May 2008 rating decision, increasing his rating to 
50 percent, effective October 17, 2005.

Since the RO did not assign the maximum disability rating 
possible, the appeal for a higher evaluation remains before 
the Board.  


FINDING OF FACT

The Veteran's schizophrenic reaction, paranoid type, is 
manifested by symptoms that more nearly approximate total 
occupational and social impairment, including flattened 
affect, irrelevant speech, impaired impulse control, impaired 
thought processes and communication, persistent delusions, 
recurrent danger of hurting self or others, and intermittent 
inability to maintain personal hygiene.


CONCLUSION OF LAW

Throughout the pendency of this claim, the schedular criteria 
for an evaluation of 100 percent for schizophrenic reaction, 
paranoid type, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.126, 
4.130, Diagnostic Code (DC) 9203 (2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

In this decision, the Board grants entitlement to a 100 
percent schedular rating for the Veteran's schizophrenic 
reaction, paranoid type.  As such, no discussion of VA's duty 
to notify or assist is necessary. 

II.  Increased Evaluation

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  Otherwise, the lower rating will be 
assigned.  Id.  

Although the Veteran's entire history is reviewed when 
assigning a disability evaluation, 38 C.F.R. § 4.1, where 
service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the U.S. 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

The Veteran bears the burden of presenting and supporting his 
claim for benefits.  
38 U.S.C.A. § 5107(a).  In its evaluation, the Board 
considers all information and lay and medical evidence of 
record.  38 U.S.C.A. § 5107(b).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Board gives 
the benefit of the doubt to the claimant.  Id.  

In August 2004, the RO granted an increased rating of 30 
percent for the Veteran's service-connected schizophrenic 
reaction, paranoid type, effective April 30, 2004.  A 
subsequent May 2008 rating decision granted an increased 
rating of 50 percent, effective October 17, 2005.  The 
Veteran disagrees with this assignment and contends that a 
higher rating is warranted.

The criteria for evaluating schizophrenia are found at 38 
C.F.R. Part 4, Diagnostic Code 9203.  A 30 percent evaluation 
is warranted where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal, due to 
such symptoms as depressed mood; anxiety and suspiciousness; 
weekly (or less often) panic attacks; chronic sleep 
impairment, and mild memory loss, such as forgetting names, 
directions, and recent events.

A 50 percent evaluation is warranted there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands, impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficultly in establishing and 
maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  Id.  

Symptoms listed in the VA's general rating formula for mental 
disorders serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating, and are not intended to constitute an exhaustive 
list.  Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).

The nomenclature employed in the portion of VA's Schedule for 
Rating Disabilities (the Schedule) that addresses service-
connected psychiatric disabilities is based on the Diagnostic 
and Statistical Manual of Mental Disorders, (4th Ed., 1994) 
of the American Psychiatric Association (also known as the 
DSM-IV).  38 C.F.R. 
§ 4.130.  The DSM-IV contains a Global Assessment of 
Functioning (GAF) scale, with scores ranging from zero to 100 
percent, representing the psychological, social, and 
occupational functioning of an individual on a hypothetical 
continuum of mental health-illness.  Higher scores correspond 
to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there 
are some mild symptoms (e.g., depressed mood and mild 
insomnia), or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but when the individual is functioning pretty 
well and has some meaningful interpersonal relationships.  
GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms such as flat affect and circumstantial 
speech, and occasional panic attacks, or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  GAF scores 
ranging between 41 and 50 are assigned when there are serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting), or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, the Veteran is unable to keep a job).  American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th. Ed., 1994).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, duration of 
psychiatric symptoms, length of remissions, and the Veteran's 
capacity for adjustment during periods of remission must be 
considered.  38 C.F.R. § 4.126(a).  In addition, the 
evaluation must be based on all the evidence of record that 
bears on occupational and social impairment, rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.   Id.  Moreover, 
when evaluating the level of disability from a mental 
disorder, the extent of the Veteran's social impairment is 
considered, but the rating cannot be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).

In March 2004, the Veteran's private treatment facility 
completed a DSM multiaxial assessment, which noted mild 
symptoms of hallucinations, delusions, paranoia, social 
withdrawal, distractibility and impulsivity, running away, 
sleep disturbance, legal issues, decreased concentration, 
disorganization, and disorientation.  The assessment also 
noted problems with coping skills, emotional management, 
financial management, and medication management.  The 
reviewer determined that the Veteran would need assistance in 
medication management and financial management, and it was 
felt the Veteran's progress since the previous assessment was 
moderate, as opposed to minimal or significant.  

In July 2004, the Veteran was provided with a VA examination.  
The examiner reviewed the claims file and found that the 
Veteran received an honorable discharge from the military due 
to his mental disability in 1978.  The Veteran reported that 
he was able to complete household chores, but not able to 
manage his financial affairs.  He reported having no hobbies, 
and also reported experiencing social anxiety and constant 
paranoia.  For instance, he reported feeling paranoid that 
people on their cell phones in traffic were talking about 
him.  The Veteran also reported that he had recently begun 
having visual hallucinations with increasing frequency.  

Occupationally, the examiner noted that the Veteran had not 
been employed since leaving the military.  The Veteran 
asserted that he had been unable to work because of his 
mental illness.  The examiner found that the Veteran's 
schizophrenia had a significant negative impact on his 
occupational functioning, and a moderate negative impact on 
his social relationships.  The examiner found that the 
Veteran's schizophrenia was in partial chemical remission, 
and, accordingly, assigned a GAF score of 55. 

The Veteran's mother submitted a statement in July 2004 
expressing her concern with her son's welfare.  She stated 
that his symptoms had worsened, and expressed hope that 
increased compensation might help alleviate some of her son's 
ongoing problems with financial management due to his 
disability and his ability to get the kind of ongoing medical 
care that had seemed to help him the most in the past. 

In October 2004, a staff member at the Veteran's private 
treatment facility completed a daily activities assessment.  
The assessment indicated that the Veteran had severe 
impairment or problems in functioning with an extensive level 
of continuous paid support needed in the areas of 
communication, financial management, problem solving, 
leisure, social network, and community resources.  The 
"community resources" facet was described as "uses other 
community services, self-help groups, telephone, public 
transportation, religious organizations, shopping."

Private treatment notes from March 2005 show that the Veteran 
displayed a flat affect and was having hallucinations and 
panic attacks.  In July 2005 the notes indicate that the 
Veteran was experiencing auditory hallucinations, paranoid 
ideations, and relationship problems.  He reported locking 
himself in due to being afraid of people coming to get him.  

An assessment from September 2005 indicates a GAF score of 
65.  An assault risk assessment was completed, and it was 
determined that the Veteran had only a mild risk of assault.  
However, it should be noted that as a part of this 
assessment, the Veteran indicated that he had no history of 
assault, whereas the evidence of record indicates that the 
Veteran was voluntarily hospitalized in June of 1990 
following an incident where he repeatedly struck his wife 
after she failed to cooperate with his demands.  He was also 
forcibly hospitalized in January 1992 by law enforcement for 
being a danger to himself and others, and destroying 
property.  Consistent with the rest of the evidence of 
record, the assessment from September 2005 also noted that 
the Veteran needed to try to avoid isolating himself from 
others. 

The Veteran was hospitalized in October 2005 due to paranoia 
and fear of hurting himself and others.  His grooming and 
hygiene were found to be less than adequate, and he reported 
a prior history of self-harm.  Following admission, the 
Veteran was treated with individual, family, and group 
therapy, at which time his wife reported being afraid of him.  
The notes also indicate that she was not supportive of him 
and no longer willing to help him.  She stated that she had 
decided to seek a divorce and a restraining order due to the 
Veteran's threats to hurt her.  The physician diagnosed the 
Veteran with paranoid schizophrenia in acute exacerbation, 
and assigned a GAF score of 30.  The prognosis was guarded 
with continued treatment. 

He was seen for a follow-up later that month, where he 
reported having been suicidal.  He displayed illogical 
thinking, and his thought processes and behavior were noted 
to be "remarkable."  He reported that he and his wife had 
separated, and displayed anger and bitterness toward her.  
The notes indicate an impression of regression. 

The Veteran was hospitalized a second time the following 
month, November 2005, with thoughts of suicide.  He was 
quoted as stating, "I was feeling suicidal and wanted to 
shoot myself with a shotgun."  No homicidal ideations were 
reported.  The physician found the Veteran to be paranoid, 
sad-looking, and dysphoric with a flat affect and poor eye 
contact.  His insight into his illness and judgment were 
impaired.  He was assigned a GAF score of 25 at admission, 
with a score of 50 for the highest score over the last year. 

In March 2006, the Veteran submitted a statement asserting 
that he had experienced a complete decrease in work 
efficiency and continuous periods of inability to perform 
occupational tasks.  He explained that he could not function 
at all, and had not worked in 30 years.  

The Veteran was provided with a second VA examination in 
April 2008.  The examiner noted that the Veteran had not held 
a job of any kind since 2000, and prior to that date he was 
doing yard work on a part-time basis for local individuals.  
The examiner stated that the Veteran had been unable to work 
from 2000 to the present time because of his schizophrenia, 
paranoid type.  The examiner also noted that the Veteran 
displayed irrelevant speech, blunted affect, paranoid 
delusions, and impaired insight and judgment.  The Veteran 
denied suicidal or homicidal ideations at the time of the 
examination.  The examiner assigned a GAF score of 50 to 55, 
noting the Veteran's moderate to severe social impairment and 
inability to work because of his schizophrenia. 

After considering all the evidence of record, the Board finds 
that the overall disability picture for the Veteran's 
schizophrenia most closely approximates a 100 percent rating, 
warranted when there is total occupational and social 
impairment.  The Veteran's GAF scores have ranged from 25 to 
55 when based on an accurate history of his symptoms, 
indicating severe symptoms and severe impairment.  
Additionally, both VA examiners found that the Veteran's 
schizophrenia had a significant negative impact on his 
occupational functioning, and it is undisputed that the 
Veteran has not held a full time job for 30 years, nor a job 
of any kind for a decade.  Additionally, the evidence of 
record shows continuous evidence of persistent delusions and 
hallucinations, and instances of grossly inappropriate 
behavior.  The evidence also indicates that the Veteran has 
recurrent thoughts of self-harm, and occasions where he may 
be in danger of hurting others.  His ability to perform the 
activities of daily living has also been rated inadequate on 
multiple occasions, and his hygiene was noted to be poor at 
hospitalization in October 2005.  He has also occasionally 
displayed gross distortions of thought and reasoning.     

The Board acknowledges that the record indicates instances of 
periodic improvement, generally following hospitalization or 
during periods of continuous monitoring with medication 
assistance and relative family stability.  However, viewing 
the evidence in totality, the record shows recurrent episodes 
of severely impaired behavior requiring hospitalization 
interspersed with periods of relatively controlled behavior 
nevertheless marked by occupational impairment, social 
isolation, and persistent delusions.  Therefore, resolving 
any doubt in favor of the Veteran, the Board finds that the 
Veteran's schizophrenia most closely approximates the 
criteria for 100 percent disability rating, and as such, a 
100 percent rating is granted. 


ORDER

A 100 percent evaluation for schizophrenic reaction, paranoid 
type, is granted, subject to the laws and regulations 
governing the award of monetary benefits.





____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


